DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment to Amendments/Remarks
Applicant’s amendments filed on 6/14/2021 have been reviewed and considered. The prior rejection of record under 35 USC § 112 was not fully overcome by the amendments. Additionally, the amendments have introduced new matter into the disclosure which necessitate a rejection under 35 U.S.C. 112(a).

Specification
The description of broken line portions of the drawings as only illustrating “environment” is objectionable. It appears that the broken feature in figure 9 illustrates environment but the broken line circle seen in figures 1, 5, 7, 8, and 9 appears to illustrate structure of the article and not the environment. 
 
For clarity, and to conform with the requirements set forth in MPEP 
§1503.02 and 1503.01 II, the broken line description should be amended to clearly describe the purpose of the broken lines (such as illustrating unclaimed portions of the article or illustrating unclaimed environment). Therefore the statement immediately preceding the claim should be amended to read as follows:
-- The broken lines illustrate portions of the environment and illustrate portions of the HEAT RESISTANT SLEEVE FOR A DESCENT CONTROLLER. None of the broken lines form part of the claimed design. -- –

Claim Rejection - 35 USC § 112(a) & (b)
	The claim is again and finally rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly  as the invention.
	 
	The claimed invention is indefinite and nonenabling because the overall shape/configuration and scope of the design cannot be understood without resorting to conjecture. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete. Nothing regarding the design sought to be patented must be left to conjecture. See MPEP 1503.02.
	 
	The location and/or position of the interior surface of the design can’t be understood without resorting to conjecture. Specifically, the three dimensional shape and appearance of the interior surface immediately adjacent to the rounded rectangle of the design can’t be understood. Please see below for a marked up view of figure 4 wherein the surface that can’t be understood has been highlighted.


    PNG
    media_image1.png
    625
    545
    media_image1.png
    Greyscale


	Additionally, a special description should be inserted into the specification immediately preceding the claim:
	-- The unshaded surface that directly adjoins the claimed solid line edge in FIG. 4 forms no part of the claimed design. --
 
	Due to the inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  Therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed.  
	 
	Corrected drawing sheets are strongly suggested in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be 
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
 
	The examiner recommends using a lossless file format when submitting drawings through EFS-web [HSB1] (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines

New Matter Claim Rejection - 35 USC § 112
The claim is finally rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the new drawings are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Specifically, there is no support in the original disclosure for the change in design in figures 1 and 2. The four indented grooves appear to have changed shape between the old drawings and the new drawings. Additionally, there appear to be four square openings at the bottom of the old figure 2 while there only appear to be two square openings in the new figure 2. Please see below for a marked up view of old and new figures 1 and 2 wherein the new matter has been highlighted, pointed out, and described further.


    PNG
    media_image2.png
    1297
    1417
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1387
    1531
    media_image3.png
    Greyscale


To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim.


Conclusion
The claim is finally rejected under 35 U.S.C. § 112(a) as well as 35 U.S.C. § 112(a) and (b). Applicant's amendment necessitated new rejections. Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Lauren McVey, can be reached at (571) 270-0203. The examiner’s supervisor, Christian McLean, can be reached at (571) 270-1996. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921
	
/LAUREN D MCVEY/Primary Examiner, Art Unit 2921